Citation Nr: 0816842	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-01 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD), claimed as secondary to service-connected type II 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
September 1972 and from August 1983 to May 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In November 2007, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge. 

The veteran appears to allege a new claim for service 
connection for erectile dysfunction that is due to service 
connected type 2 diabetes mellitus and requests to reopen his 
hearing loss and tinnitus claims, as indicated in his 
September 2006 lay statement.  These matters are referred to 
the RO for appropriate action.

The issues of entitlement to an increased rating for his 
service-connected peripheral neuropathy of the upper and 
lower extremities has been withdrawn, as indicated on the 
April 2007 VA Form 9, and is no longer a part of this appeal.  
The Board will, therefore, not discuss those issues.


FINDING OF FACT

The currently demonstrated CAD is not shown to be due to any 
event or incident of the veteran's period of active service, 
nor is it shown to have been caused or aggravated by his 
service-connected type II diabetes mellitus.




CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
CAD due to disease or injury that was incurred in or 
aggravated by service; nor is it shown to be proximately due 
to or the result of service-connected type II diabetes 
mellitus.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), VA must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim.

The VCAA notice should be provided to a claimant before the 
Agency of Original Jurisdiction (AOJ) renders the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  If such notice is sent after the 
initial decision, then it should be sent before a 
readjudication of the claim.  A Supplemental Statement of the 
Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  In the present case, the 
veteran was issued a March 2005 VCAA letter meeting the 
specific requirements of C.F.R. § 3.159(b)(1).  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, any deficiencies of such notification 
would not be prejudicial, as this case involves only a 
service connection claim.  With service connection cases, no 
disability rating or effective date is assigned when service 
connection is denied.  Also, in cases where service 
connection is granted, it is the responsibility of the agency 
of original jurisdiction to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim under 38 U.S.C.A. 
§ 5103A, the VA has obtained records of treatment reported by 
the veteran, and there is no indication from the claims file 
of additional medical treatment for which VA has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board also notes that the veteran has been afforded a 
comprehensive VA examination in conjunction with this appeal 
addressing the disorder at issue.

In summary, all relevant facts have been properly developed 
with regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a) (2007).   See also, 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Analysis

In a May 2005 rating decision, service connection was awarded 
for type 2 diabetes mellitus.  The award was based in 
pertinent part upon the veteran's presumed exposure to Agent 
Orange during his service in the Republic of Vietnam. 
 
The veteran's service medical records are entirely negative 
for CAD.  The veteran was diagnosed with CAD in January 2002 
and diabetes mellitus in October 2004, as indicated by the 
January 2002 through November 2005 private treatment records.  
In a March 2005 treatment record from the South Carolina 
Heart Center, the physician noted that the veteran had a 
history of CAD with previous angioplasty and stenting, as 
well as hyperlipidemia and diabetes (that were recently 
diagnosed).  The physician stated that the veteran also 
mentioned that he had been prediabetic for a number of years 
and that the veteran was doing well from a cardiovascular 
standpoint.

Private treatment records from January 2002 through January 
2004 noted that the veteran had CAD with a history of 
recurrent PTA and brachy therapy and restenosis.  

In a July 2005 letter, the veteran's private doctor opined 
that:

While [the veteran's] diagnosis of diabetes 
occurred in October of 2004, it is very likely that 
this had persisted for several years prior to a 
diagnosis.  This would be typical for adult-onset 
diabetes.  Diabetes is a strong risk factor for the 
subsequent development of coronary disease, and it 
is likely that his early and previously-undiagnosed 
diabetes has directly contributed to the severity 
of his coronary disease.  Additionally, he has been 
treated for cholesterol abnormalities which are 
also likely due to at least in part the presence of 
diabetes.
 
In August 2005, the veteran's private doctor submitted an 
addendum to his opinion.  He stated that he believed that it 
was at least as likely as not that his diabetes persisted for 
several years prior to his diagnosis in 2004.

The veteran underwent a VA examination in December 2005, the 
veteran told the examiner that he has CAD and that he has had 
a total of nine cardiac catheterizations and three coronary 
artery stents.  The examiner, after review of the claims 
file, opined that:

The veteran has multiple cardiovascular risk 
factors for coronary disease other than diabetes 
mellitus.  It is my opinion that it is less likely 
than not that the veteran's diabetes mellitus 
exacerbated or caused his coronary artery disease.

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Additionally, the fact that an opinion is relatively 
speculative in nature also limits its probative value.  For 
example, an examiner's opinion that a current disorder "could 
be" related to, or that there "may be" some relationship 
with, symptomatology in service makes the opinion of the 
examiner too speculative in nature.  See Bostain v. West, 11 
Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (a medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish a causal relationship).  See also Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).  

Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the Court 
has declined to adapt a "treating physician rule" under which 
a treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).  Finally, 
evidence of a prolonged period without medical complaint 
after service can be considered along with other factors in 
the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board is aware of the private doctor's favorable opinion; 
however, the doctor did not review the claims file.  The 
Board notes that a fully informed medical opinion is needed 
in order to clarify the etiology of any current condition.  
See Miller v. West, 11 Vet. App. at 348 (bare conclusions 
without a factual predicate in the record are not considered 
probative); see also Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (holding that Board must rely on independent 
medical evidence to support its findings and must not refute 
medical evidence in the record with its own unsubstantiated 
medical conclusions). 

By contrast, the VA examiner reviewed the entire claims file 
and concluded that there was no causal relationship between 
the current CAD and his service-connected type 2 diabetes 
mellitus.  Given that this opinion was based on a more 
thorough review of the veteran's history in regard to this 
disorder, the Board finds it to have substantially greater 
probative value than the private opinion.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (the Board, however, may 
favor the opinion of one competent medical professional over 
that of another so long as an adequate statement of reasons 
and bases is provided); Gabrielson v. Brown,  7 Vet. App. at 
40.

The veteran clearly believes that there is a nexus between 
his diabetes and cardiovascular disease.  However, 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  His opinion is 
therefore given no probative weight.

In conclusion, for the reasons stated, the Board finds that a 
preponderance of the evidence is against any relationship 
between the veteran's diabetes and his cardiovascular 
disease.  The veteran has requested that he be afforded the 
benefit of the doubt on this issue.  However, as set out 
above, the "benefit of the doubt" rule applies to 
determinations in which there is an approximate balance of 
positive and negative evidence.  In this case, the probative 
value of the December 2005 VA opinion far outweighs the 
probative value of July and August 2005 opinions from the 
veteran's private doctor.  As these are the only competent 
opinions directly addressing nexus, the positive and negative 
evidence is not in approximate balance, and the benefit of 
the doubt rule does not apply.  Service connection for CAD, 
to include secondary to service-connected type 2 diabetes 
mellitus is therefore not in order.


ORDER

Entitlement to service connection for CAD, to include 
secondary to service-connected type 2 diabetes mellitus is 
denied.




____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


